DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 07/20/2020.  Currently, claims 1-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Objections
Claim 1 is objected to because of the following informalities:  Each of “dispending” is lines 9-10 should be amended to “dispensing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the system of claim 12" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to depend from claim 13.  Claim 12 is a method claim.
Claim 16 recites the limitation "the adapter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 should be amended to depend from claim 15, which positively recites the adapter.
Claim 17 recites the limitation “the stopcock” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 should be amended to depend from claim 16, which positively recites the stopcock.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0136562 Baggett.
Regarding claim 13, Baggett discloses a system for forming a hemostatic hydrocolloid, comprising: a polymer of oxidized derivatized esterified cellulose comprising a chain of monomers ([0046] polymer of oxidized derivatized esterified cellulose comprises any of the listed monomers), wherein, for a first plurality of the monomers in the chain: R is — OCH2(COO)CH2CH3, R1 is —OCH2(COO)CH2CH3, and R2 is — CH2OCH2(COO)CH2CH3: and wherein, for a second plurality of monomers in the chain: R is —OCH2(COO)CH2CH3, R1 is —OCH2(COO)CH2CH3, and R2 is — (COO)CH2CH3 (see [0045], figure 4: monomer 150 includes the referenced R, R1 and R2); and
a water-based liquid mixed with the polymer of oxidized derivatized esterified cellulose forming a hemostatic gel. ([0049] the material absorbs water, expands, allows the structure to be dismantled and form a gel. [0094] The soluble hemostatic material comprising the described oxidized derivatized esterified cellulose may be mixed with any suitable liquid to produce a hemostatic gel. The gel may be used inside and outside the body.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baggett in view of WO 2008/051925 to Sibbitt.
Regarding claim 1, Baggett discloses a  method of forming a hemostatic hydrocolloid for dispensing into a wound site,
comprising:
providing a polymer of oxidized derivatized esterified cellulose in solid form, the polymer of oxidized derivatized esterified cellulose comprising (figure 4, 150, see [0045]) a chain of monomers, wherein, for a first plurality of the monomers in the chain: R is —OCH2(COO)CH2CH3, R1 is — OCH2(COO)CH2CHs, and R2 is —CHzOCH2(COO)CH2CH3.
Baggett discloses a second plurality of monomers in the chain (figure 5, 150, see [0045]: R is —OCH2(COO)CH2CH3, R1 is — OCH2(COO)CH2CH3, and R2 is —(COO)CH2CH3, but does not disclose the first and second monomers in a single specific embodiment.  However, Baggett discloses in paragraph [0046] “A polymer of oxidized derivatized esterified cellulose may comprise any combination of monomers that comprise any suitable combination of the aforementioned functional groups.”  Paragraph [0043] similarly discloses “The various functional groups, including R, R.sub.1, and R.sub.2, may comprise any functional group that allows the hemostatic material to be bioabsorbable and to reduce bleeding in a wound.”  Before the effective filing date of applicant’s invention, it would have been obvious to comprise the polymer of the specified first and second monomers as claimed, because Baggett discloses each of the first (figure 4) and second (figure 5) monomers, and discloses using them together in a suitable combination for the advantage of allowing the material to be bioabsorbable and reduce bleeding in the wound.
Baggett further discloses providing a  liquid, dispensing the liquid into the (as modified) polymer of oxidized derivatized esterified cellulose in solid form, and forming a gel. ([0049] The material absorbs water, therefore the water is dispensed into the material, the material then forms a gel.  [0094] The soluble hemostatic material comprising the described oxidized derivatized esterified cellulose may be mixed with any suitable liquid to produce a hemostatic gel. The gel may be used inside and outside the body.)
Baggett does not disclose providing the claimed polymer in a first mixing and dispensing device, providing the liquid in a second mixing and dispensing device, connecting the first mixing and dispending device to the second mixing and dispensing device to allow flow of the liquid between the first and second dispensing and mixing devices; and dispensing the liquid into the polymer of oxidized derivatized esterified cellulose in solid form: repeatedly mixing the liquid and polymer of oxidized derivatized esterified cellulose between the first and second mixing and dispensing devices until a hemostatic gel is formed.
Sibbitt discloses a method of forming a gel or colloid (claim 40, [0038]) for treating hemorrhage (claim 46, [0040]) comprising providing a solid in a first mixing and dispensing device (claim 40, [0017], fig. 1) providing a liquid in a second mixing and dispensing device (claim 40, [0017], fig. 1); connecting the first mixing and dispensing device to the second mixing and dispensing device to allow flow of the liquid between the first and second dispensing and mixing devices ([0017], [0019], fig. 1-2), and dispensing the liquid into solid form (claim 47); repeatedly mixing the liquid and solid between eh first and second mixing and dispensing devices (claim 24) until a hemostatic gel is formed (claims 40, 46, [0038] [0040]).
Before the effective filing date of applicants’ invention, it would have been obvious to one of ordinary skill in the art to mix the gel of Baggett by using the device of Sibbitt for the advantage of achieving proper mixture of the two components and allowing injection of the mixture ([0016] of Sibbitt), therefore preparing the mixture and providing treatment to the wound at the time of need.
Regarding claim 2, Baggett in view of Sibbitt disclose the method of claim 1, Sibbitt further disclosing connecting an adapter between the first and second mixing and dispensing devices ([0017] [0019] figures 1-2, connector 103/203), the adapter configured to allow flow of the liquid between the first and second mixing and dispensing devices ([0023], fig.6).
Regarding claim 3, Baggett in view of Sibbitt disclose the method of claim 2, Sibbitt further disclosing wherein the adapter comprises a three-way stopcock. ([0023], fig. 6)
Regarding claim 4, Baggett in view of Sibbitt disclose the method of claim 3, Sibbitt further disclosing comprising connecting an adapter between the first and second mixing and dispensing devices, the adapter configure to allow flow of the liquid between the first and second mixing and dispensing devices. ([0023], fig. 6; 621) 
Regarding claim 6, Baggett in view of Sibbitt disclose the method of claim 1, Baggett further disclosing wherein the polymer of oxidized derivatized esterified cellulose is in granules, particles, pieces or in granulated or powdered form. ([0086] hemostatic fabric, sponge, puff, matrix, gel, or powder.)
Regarding claim 7, Baggett in view of Sibbitt disclose the method of claim 1,Sibbitt further disclosing wherein the first dispensing and mixing device comprises a first syringe and the second dispensing and mixing device comprises a second syringe. ([0017] [0019], figs. 1-2)
Regarding claim 8, Baggett in view of Sibbitt disclose the method of claim 7, Sibbitt further disclosing comprising pressing a second plunger of the second syringe to force the liquid from the second syringe into the first syringe, thereby causing a first syringe plunger of the first syringe to extend and wetting the polymer of oxidized derivatized esterified cellulose to form a hemostatic material/liquid mixture. ([0017]: the full cycle is completed when the plunger of syringe B 109 is depressed forcing the mixture back into the barrel of syringe A, 108 forcing the plunger of syringe A to push out of the barrel.  The two plungers reciprocate with each other during full mixing. (claim 48, [0039] [0040]).
Regarding claim 9, Baggett in view of Sibbitt disclose the method of claim 8, Sibbitt further disclosing comprising pressing the second syringe plunger to force the hemostatic material/liquid mixture (claim 48; [0040]) from the second syringe into the first syringe and causing the first syringe plunger of the first syringe to extend. [0017]
Regarding claim 10, Baggett in view of Sibbitt disclose the method of claim 9, Sibbitt further disclosing comprising pressing the first syringe plunger to force the hemostatic material/liquid mixture from the first syringe into the second syringe and causing the second syringe plunger of the second syringe to extend and repeatedly alternating pressing the second syringe plunger and first syringe plunger until a visibly homogenous mixture of the hemostatic material/liquid is formed, resulting in the formation of a hemostatic gel. ([0017], claims 40, 48, [0038] [0040])
Regarding claim 11, Baggett in view of Sibbitt disclose the method of claim 10, Sibbitt further disclosing comprising removing the first or second syringe that contains the hemostatic gel from the adapter and using the selected syringe to inject the hemostatic gel into a wound site to inhibit bleeding. ([0014] Remove syringe, inject mixture directly; [0029] Luer plug removed, mixture injected; claims 40, 48.)
Regarding claim 12, Baggett in view of Sibbitt disclose the method of claim 2, Sibbitt further disclosing wherein the adapter comprises a female-to-female luer lock adapter. ([0017] female fitting of the connector has a female luer fitting; [0023] connector stopcock 621 has female fittings for connection to both syringes.)
Regarding claim 14, Baggett discloses the system of claim 13, further disclosing the polymer of oxidized derivatized esterified cellulose [0044] [0045] fig. 3-5), and the water-based liquid ([0084] [0094]).  Baggett does not disclose the first and second mixing and dispensing devices as claimed.  Sibbitt discloses a system for forming a gel or colloid (claim 40, [0038]) to treat hemorrhage (claim 46, [0040]) comprising a first mixing and dispensing device ([0017] [0019] fig. 1-2) containing a solid ingredient and a second mixing and dispensing device ([0017] [0019] fig. 1-2) containing a liquid ingredient ([0012] claim 40).  Before the effective filing date of applicants’ invention, it would have been obvious to one of ordinary skill in the art to mix the gel of Baggett by using the device of Sibbitt for the advantage of achieving proper mixture of the two components and allowing injection of the mixture ([0016] of Sibbitt), therefore preparing the mixture and providing treatment to the wound at the time of need.
Regarding claim 15, Baggett in view of Sibbitt disclose the system of claim [13], Sibbitt further disclosing an adapter (102/103, [0017] [0019]. Fig. 1-2, 6) coupled between the first and second mixing and dispensing devices, the adapter configure to allow flow of the liquid between the first and second mixing and dispensing devices ([0023], fig. 6).
Regarding claim 16, Baggett in view of Sibbitt disclose the system of claim 14, Sibbitt further disclosing wherein the adapter comprises a three-way stopcock ([0023], fig. 6.)
Regarding claim 17, Baggett in view of Sibbitt disclose the system of claim 15, Sibbitt further disclosing  wherein the stopcock includes a valve that is positioned so that flow can pass only between the first and second mixing and dispensing devices ([0023] fig. 6, 621) until the hemostatic gel is formed ([0038] [0040]) and then is positioned to allow flow of the hemostatic gel out of the three-way stop cock ([0023] fig. 6).
Regarding claim 18, Baggett in view of Sibbitt disclose the system of claim 13, Baggett further disclosing wherein the polymer of oxidized derivatized esterified cellulose is in granules, particles, pieces or in granulated or powdered form. ([0086] hemostatic fabric, sponge, puff, matrix, gel, or powder.)
Regarding claim 19, Baggett in view of Sibbitt disclose the system of claim 14, Sibbitt further disclosing wherein the first dispensing and mixing device comprises a first syringe (108, see fig. 1) and the second dispensing and mixing device comprises a second syringe (109, see fig. 1), whereby pressing a second plunger of the second syringe forces the liquid from the second syringe into the first syringe [0017], thereby causing a first syringe plunger of the first syringe to extend and wetting the (already as modified by claim 13) polymer of oxidized derivatized esterified cellulose to form a hemostatic gel ([0040]) and whereby pressing the second syringe plunger forces the hemostatic gel from the second syringe into the first syringe and causing the first syringe plunger of the first syringe to extend [0017].
Regarding claim 20, Baggett and Sibbitt disclose the system of claim 14, Sibbitt further disclosing wherein the adapter comprises a female-to-female luer lock adapter ([0017] [0023]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baggett in view of Sibbitt, and further in view of US 2017/0354721 to Suddaby.
Regarding claim 5, Baggett in view of Sibbitt disclose the method of claim 1 substantially as claimed as disclosed above, but do not disclose wherein the liquid comprises sterile water or saline.  Suddaby discloses a wound healing compound, including reconstitution of a hemostatic agent using sterile water or sterile saline [0008] using a syringe [0009] to form a flowable gel matrix [0008] and for delivery.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use sterile water or sterile saline to reconstitute the hemostatic agent and form a gel as claimed because sterile water and saline are the known fluids for reconstitution of the agent, thus forming the a sterile flowable matrix gel as needed to properly treat the wound.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 10:00am - 3:00pm, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783